ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 25th day of November, 1986
*145ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals of Maryland be, and it is hereby, reversed and the case remanded to the Court of Special Appeals for further proceedings in light of Turner v. State, 307 Md. 618, 516 A.2d 579 (1986). The Mayor and City Council of Baltimore to pay the costs.